Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO-96/08524 to Hesselmans et al. in view of WO-2013/092011 to Woelfe et al.
As to claims 1 and 5, Hesselmans discloses waterborne functionalized polymers comprising the addition product of a carbodiimide oligomer and a carboxylic acid functional component “HOX" (14:15-20) wherein the HOX component is selected from any carboxylic acid component (18:21-31, Table 1) that is reacted on the carbodiimide function to provide acylurethane groups.
The difference between the claimed invention and the prior art is the specific cyclic carboxylic acid component.
Woelfle discloses cyclic carboxylic acid components (Formula III, Abstract} that can be reacted with carbodlimides of the following forrnula (7:15-25}:

    PNG
    media_image1.png
    122
    274
    media_image1.png
    Greyscale

 At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the carboxylic acid component taught in Hesselmans for the cyclic carboxylic acid component of Woelfle to provide a polymer system which is toxicologically acceptable, readily accessible and highly reactive and that is suitable as a crosslinker binder which is less prone to attack by amines (5:20-25).
As to claims 2 and 14, Hesselmans discloses the following polymer:  

    PNG
    media_image2.png
    320
    493
    media_image2.png
    Greyscale

Wherein m ranges from 1 to 200, which overlaps the claimed range (13:25-26, 14:15-17).
As to claims 3-4, Hesselmans discloses reacting the polyisocyanate with a polyether polyol such oxyalkylene (ethylene oxide: propylene oxide 89:15) of butane-l-ol with a molecular weight of 1340 (Example 4, 22).
As to claim 6, Hesselmans discloses reacting 0.9 equivalents of the carboxylic acid with the carbodiimide functionality (Examples 3-17, Table 1}.
As to claims 7-9 and 12-13, Hesselmans discloses reacting at a temperature of SO°C in the presence of solvents and catalysts (Examples 1-2,15:10-20).
As to claims 10-12, Hesselmans discloses curing the polymer with diamine components (Ex, 21-42).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
At the time of filing the prior art teaches reaction products of carbodiimide compounds and dicarboxylic acid components.  Both references teach the reaction and the secondary reference provides rationale to use the claimed reactant for reasons relating to toxicology.  Accordingly, there is no hindsight when reading both references.  

The applicant argues that the primary reference teaches a laundry list of dicarboxylic acid components and fails to teach the claimed 4-(2-oxo-1,3-dioxolane) reactant used to prepare claimed polymer.    In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of references provides the prima facie case of obviousness.  It is noted that Hesselmans has an exhaustive list of dicarboxylic acid reactants.  However, Woelfle was brought in to show that 4-(2-oxo-1,3-dioxolane) is a suitable reactant and provides a reactant and polymer system which is toxicologically acceptable, readily accessible, and highly reactive. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it would have been obvious to a person of ordinary skill in the art to substitute the carboxylic acid component taught in Hesselmans for the cyclic carboxylic acid component of Woelfle to provide a polymer system which is toxicologically acceptable, readily accessible and highly reactive and that is suitable as a crosslinker binder which is less prone to attack by amines (5:20-25).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crosslinked via the formation of hydroxyurethane and/or urea linkages using a bifunctional amine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that Hesselmans teaches an exhaustive list of dicarboxylic acids, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The applicant has failed to provide evidence to rebut the prima facie case of obviousness over the combination of references, i.e. unexpected results.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763